COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-313-CV





IN THE INTEREST OF S.J.R.,

A CHILD	



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Edward L. O’Brien, pro se, attempts to appeal from the trial court’s June 5, 2006 orders denying his motion for continuance and his motion to withdraw an administrative writ of withholding.  Appellant’s request for findings of fact and conclusions of law was due June 26, 2006 but not file-marked until June 27, 2006.
(footnote: 2)  Appellant filed a notice of appeal on September 5, 2006.
(footnote: 3)  Because we were concerned that we lacked jurisdiction over the appeal due to the untimely request for findings of fact and conclusions of law, we sent Appellant a letter on September 15, 2006 requesting evidence of compliance with rule 5 of the Texas Rules of Civil Procedure.

Appellant’s response indicates that he timely mailed his request for findings of fact and conclusions of law via FedEx Express Priority Overnight on June 26, 2006.  Rule 5, however, requires that a document be sent by “first-class United States mail” to trigger the ten-day grace period for filing.
(footnote: 4)  Accordingly, we hold that Appellant’s request for findings of fact and conclusions of law did not trigger the grace period.  As a result, Appellant’s notice of appeal was due July 5, 2006,
(footnote: 5) but was untimely filed two months later.

Because Appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 6)
							PER CURIAM

PANEL F:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  October 26, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. Civ. P.
 296 (requiring that request be filed within twenty days of signing of judgment).


3:See
 
Tex. R. App. P.
 26.1(a)(4) (extending deadline for filing notice of appeal to ninety days from date of judgment if timely request for findings of fact and conclusions of law is filed).


4:Tex. R. Civ. P.
 5; 
Fountain Parkway Ltd. v. Tarrant Appraisal Dist.
, 920 S.W.2d 799, 802 (Tex. App.—Fort Worth 1996, writ denied) (holding document untimely filed when, as here, it was sent via private courier on the last day for timely filing).


5:See
 
Tex. R. App. P.
 26.1.


6:See
 
Tex. R. App. P.
 43.2(f).